Citation Nr: 0318130	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  99-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for status post residuals of left eye surgery, 
including detachment of the retina, claimed to have been 
performed at a Department of Veterans Affairs Medical Center 
(VAMC).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1954 to March 
1956 and had various periods of active duty for training and 
inactive duty for training in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied entitlement to 
compensation for status post residuals of a left eye surgery 
under the provisions of 38 U.S.C.A. § 1151.  The veteran 
subsequently perfected this appeal.

The Board remanded this case in December 2000 for additional 
development.  The case has since returned to the Board.


REMAND

On review, the Board has determined that additional 
development is necessary in the current appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following actions:

1.  The RO should request the veteran's 
medical records from the VAMC in Miami, 
Florida for any treatment/surgery for a 
left eye disability during the period 
from January 1984 to the present.  All 
records (to include operative reports, 
progress notes, discharge summaries, and 
consent forms, pertaining to any eye 
surgery) should be requested.  

2.  The RO should also request the 
veteran's medical records from the VAMC 
in San Juan, Puerto Rico for any 
treatment/surgery for a left eye 
disability during the period from January 
1984 to the present.  All records (to 
include operative reports, progress 
notes, discharge summaries, and consent 
forms, pertaining to any eye surgery) 
should be requested.

3.  The claims folder must be reviewed to 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  

4.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002) for status 
post residuals of left eye surgery, 
including detachment of the retina, 
claimed to have been performed at a VAMC.  
All applicable laws and regulations 
should be considered.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




